                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

RAMONA D. HAWKINS,                                )
          Plaintiff,                              )
                                                  )
       v.                                         )   CAUSE NO.: 1:18-CV-83-JPK
                                                  )
ANDREW M. SAUL, Commissioner of the               )
Social Security Administration,                   )
               Defendant.                         )

                                    OPINION AND ORDER

       This matter is before the Court on (1) a Motion of Award of Attorney’s Fees Pursuant to

the Equal Access to Justice Act 28 U.S.C. Section 2412 [DE 29] and (2) a Supplemental Motion

of Award of Attorney Fees Pursuant to the Equal Access to Justice Act FEES28 U.S.C. Section

2412 [DE 36], filed by Plaintiff Ramona D. Hawkins.

       On April 6, 2018, Plaintiff filed a Complaint seeking judicial review of the Commissioner’s

decision denying her disability insurance benefits. On October 2, 2018, Plaintiff filed an opening

brief. On December 21, 2018, the Commissioner filed a response, and on January 4, 2019, Plaintiff

filed a reply. On April 4, 2019, the Court granted Plaintiff’s request for remand.

       In the Motion of Award of Attorney’s Fees, Plaintiff seeks fees under the Equal Access to

Justice Act (“EAJA”) in the amount of $24,522.00 for 122 hours of attorney work at an hourly rate

of $201.00. On May 28, 2019, the Commissioner filed a response brief in opposition to Plaintiff’s

fee request, opposing the number of hours as unreasonable and asking the Court to reduce the

request to 60 hours. Plaintiff filed a reply on June 14, 2019, along with a Supplemental Motion for

EAJA Fees in the amount of $5,487.30 for 27.30 hours spent drafting the reply brief in support of

the original motion for EAJA fees. The Commissioner did not file a response to the supplemental
motion, and the time to do so has passed. In total, the fee amount requested by Plaintiff is

$30,009.30.

       The prevailing party in a civil action against the United States is entitled to attorney fees

unless the Court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The fee applicant bears

the burden of establishing that she is entitled to the reward, documenting the hours and hourly

rates, and demonstrating that the requested hours are reasonable. Hensley v. Eckerhart, 461 U.S.

424, 437 (1983). The fee applicant must further make a good faith effort to exclude hours that are

excessive, redundant, or otherwise unnecessary. Id. at 434 (“‘Hours that are not properly billed to

one’s client also are not properly billed to one’s adversary pursuant to statutory authority.’”

(quoting Copeland v. Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980) (en banc))); see also Tchemkou

v. Mukasey, 517 F.3d 506, 510 (7th Cir. 2008) (“When calculating an EAJA award, we must

exclude hours that were not reasonably expended and we may reduce the amount of the award

accordingly.” (internal quotation marks omitted) (quoting Hensley, 461 U.S. at 434) (citing

28 U.S.C. § 2412(d)(1)(C))). Determining the amount of the fee award is a matter of discretion for

the Court, due to its “superior understanding of the litigation and the desirability of avoiding

frequent appellate review of what essentially are factual matters.” Hensley, 461 U.S. at 437. The

Court considers a number of factors when making this determination, including the results

obtained, the complexity of the case, the staffing particulars, and the quality of outcome for the

requesting party. Hensley, 461 U.S. at 434-37; Tchemkou, 517 F.3d at 511.

       In a memorandum accompanying the Motion of Award of Attorney’s Fees, Plaintiff sets

out her calculation for arriving at a rate of $201.00 per hour. The memorandum does not present

arguments justifying the number of attorney hours for which Plaintiff requests compensation.



                                                2
Rather, Plaintiff only attempts to justify the number of hours in her reply, in order to refute the

arguments set forth by the Commissioner in his response.

        The Commissioner does not oppose the hourly rate asserted by Plaintiff. However, the

Commissioner opposes the number of hours sought by Plaintiff in this matter on two grounds.

First, the Commissioner argues that the 122 hours of attorney work sought are excessive. (Resp. 2,

ECF No. 32). The Commissioner notes that, per a review of relevant granted EAJA petitions in

cases not involving appellate-level work, the highest total hours awarded for a case in this district

was 89.85 hours in Bishop v. Berryhill, 2018 WL 5129484, at *3 (Oct. 22, 2018), litigated by the

same plaintiff’s counsel as the instant case, with the next highest number of hours at 74.7 hours in

Verlee v. Colvin, No. 1:12-CV-45, 2013 WL 6063243, at *10 (N.D. Ind. Nov. 18, 2013). 1 Id. The

Commissioner further notes that the standard range of attorney hours for Social Security litigation

is approximately 40-60 hours in the Seventh Circuit. Id. at 3 (citing Parker v. Berryhill, No. 2:15-

CV-316-JEM, 2017 WL 1405357, at *3 (N.D. Ind. Apr. 20, 2017)). Moreover, the administrative

record in this case was 578 pages, which the Commissioner contends is well below the average in

both the Northern and Southern District of Indiana. Id. (noting the average administrative record

in these districts is 802 pages). Accordingly, the Commissioner submits that a reduction of the

EAJA fees to $12,060.00, representing 60 hours at the requested hourly rate of $201.00 per hour,

would be reasonable in this case. Id.

        Second, the Commissioner argues that certain specific hours listed by Plaintiff should be

disallowed. Citing to Hensley, the Commissioner contends that hours spent working on arguments




1
  The Commissioner stated the number of hours awarded in Verlee as 87.9. (Resp. 2, ECF No. 32). This number
included the additional 13.2 hours awarded for defending the fee application. Because the 89.85 hours awarded in
Bishop excluded the additionally awarded 17.15 hours spent defending the fee application, the Court has adjusted the
Commissioner’s notation for Verlee to reflect a true comparison between the two cases and the instant matter.


                                                         3
upon which Plaintiff did not prevail before the Court are non-compensable. Id. at 3-4. The

Commissioner states that, per Plaintiff’s time log, 14.4 hours were spent briefing Plaintiff’s

argument regarding Dr. Bundza. 2 Id. at 4. Further, 4.7 hours were spent briefing Plaintiff’s

argument regarding inconsistent use or misuse of medication and an August 2015 consultative

examination. Id. Because the Court ruled against Plaintiff on both of these issues, the

Commissioner argues that, at a minimum, the total award should be reduced by $3,839.10—the

number of hours spent on the unsuccessful arguments (19.1) multiplied by the hourly rate

($201.00). 3 Id.

           In her reply, Plaintiff acknowledges that the requested EAJA fees are higher than average

but asserts that they are nonetheless appropriate in this circumstance. In Hensley, the Supreme

Court set out two inquiries to be addressed when determining whether to adjust a fee award for a

plaintiff who prevailed on only some of her claims for relief: 1) whether the plaintiff failed to

prevail on claims that were unrelated to the claims on which she succeeded, and 2) whether the

plaintiff achieved a level of success that made the hours reasonably expended a satisfactory basis

for making a fee award. 461 U.S. at 434. In cases where a plaintiff brings distinctly different claims

for relief, based on different facts and legal theories, counsel’s work on one claim will be unrelated

to his work on another claim. Id. at 434-35. “Accordingly, work on an unsuccessful claim cannot

be deemed to have been ‘expended in the pursuit of the ultimate result achieved.’” Id. at 435

(internal citation omitted).

           Addressing the first inquiry, Plaintiff asserts that in the instant matter, all of her claims

were related. (Reply 1-2, ECF No. 35). Specifically, Plaintiff argues that her claims involved a


2
  The Commissioner incorrectly states this number as 14.2 hours. However, per the Court’s review of the itemization
in Plaintiff’s counsel’s affidavit, the correct number is 14.4 hours. (Aff. Supp. Mot. Fees, ECF No. 31).
3
    The Court has corrected the Commissioner’s numbers per the aforementioned itemization and note in Footnote 2.

                                                          4
common core of facts and were based on related legal theories. Id. at 2. As to the second inquiry,

Plaintiff argues that she received an excellent result. Id. Plaintiff notes that, while she was not

awarded benefits, her claim will go back for a third administrative hearing in which she could be

awarded benefits of approximately $60,000.00. Id.

       Plaintiff goes on to address twelve factors enumerated in Hensley to be considered when

determining whether the number of hours expended was reasonable:

       (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
       the skill requisite to perform the legal service properly; (4) the preclusion of
       employment by the attorney due to acceptance of the case; (5) the customary fee;
       (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client
       or the circumstances; (8) the amount involved and the results obtained; (9) the
       experience, reputation, and ability of the attorneys; (10) the “undesirability” of the
       case; (11) the nature and length of the professional relationship with the client; and
       (12) awards in similar cases.

Hensley, 461 U.S. at 430 n.3 (internal citation omitted).

       As to the first factor, Plaintiff spends several pages recounting the exact number of hours

spent by counsel reviewing the record, conducting research, and drafting arguments. (Pl.’s Reply

3-6, ECF No. 35). Acknowledging that the administrative record was not lengthy, Plaintiff

nonetheless argues that an extensive review of the record was necessary to identify citations that

contradicted the ALJ’s reasoning. Id. at 4. For the second factor, Plaintiff argues that, while the

issues in the case were not novel, they were nonetheless difficult due to many factual issues. Id. at

6. Plaintiff asserts that, for the third factor, Social Security disability cases involve substantial

evidence issues, and that this matter in particular involved “cherry-picking” by the ALJ and

evidence on Plaintiff’s trouble with sleep. Id. at 7. Addressing the eighth factor, Plaintiff states

that counsel achieved an “excellent” result for Plaintiff because the Court remanded on three of

four bases presented by Plaintiff. Id. On the ninth factor, Plaintiff notes that counsel has


                                                 5
considerable experience and qualifications in this area of law. Id. For the eleventh factor, Plaintiff

notes that counsel has represented her through two hearings and two federal court cases. Id. at 8.

Finally, regarding the twelfth factor, Plaintiff argues that, while the Commissioner correctly states

that the EAJA fee requested here is substantially greater than the highest such award in similar

cases in this jurisdiction, the awards in other cases is only one of the many factors to be considered

by the Court. Id. Plaintiff makes no arguments regarding the fourth, fifth, sixth, seventh, and tenth

factors.

           Without implying any malfeasance on the part of Plaintiff’s counsel, the Court finds that

the number of hours requested here is simply unreasonable. The Court acknowledges that

Plaintiff’s counsel achieved a favorable result for his client. Indeed, Plaintiff’s attorney

demonstrated to the Court that much of the ALJ’s decision was a collection of findings

unsupported by substantial evidence or contrary to law. Further, the Court is aware of the time and

effort that must be expended in Social Security cases to review the administrative record, which

often includes complex medical records. Nonetheless, the Court is unpersuaded that it was

reasonable for Plaintiff’s counsel to expend 122 hours—more than double the high end of the

standard range of attorney hours for Social Security litigation in this jurisdiction—on a case that

presented no novel issues and which had a shorter than average administrative record.

           Determining how best to logically reduce the requested EAJA fees in this matter is difficult.

First and foremost, while many of Plaintiff’s claims were related, the Court is unconvinced that

arguments regarding Dr. Bundza and the inconsistent use or misuse of medication and an August

2015 consultative examination are so intertwined with Plaintiff’s other claims that they cannot be

excised for the purposes of determining a fee award. The Court is therefore persuaded by the

Commissioner’s contention that the total number of hours can be properly reduced by the number



                                                    6
of hours spent on these arguments. While the Court notes that attorneys may need to spend a certain

amount of time on non-meritorious arguments, if only to weed them out, the Court nonetheless

finds that Plaintiff has not carried her burden under Hensley in regards to these particular hours.

       However, while the Commissioner contends that 4.7 hours were spent briefing Plaintiff’s

argument regarding inconsistent use or misuse of medication and an August 2015 consultative

examination, the Court’s review of the underlying filings and Plaintiff’s counsel’s itemization

show that these hours encompass work performed on those two topics plus an additional topic not

mentioned by the Commissioner. Plaintiff prevailed on that additional point and thus, by the

Commissioner’s own reasoning, the award should not be reduced by the time spent on that

argument. The Court thus reduces the award by 14.4 hours, the time spent on arguments regarding

Dr. Bundza, and 3.1 hours, representing approximately two-thirds of the 4.7 hours spent on the

three aforementioned issues, for a total of 17.5 hours. These reductions bring the total number to

104.5 hours, which is still substantially higher than average.

       Comparing the instant matter to Bishop and Verlee, noted by the Commissioner as having

the highest total hours awarded in this district, further justifies a slight reduction in the hours

claimed here. In Bishop, the court awarded 89.85 hours out of the originally requested 108.9. 2018

WL 5129484, at *1, *3. In that case, the court remanded on all five bases presented by the plaintiff

and the Administrative Record was substantially longer at 840 pages. Id. at *1. In Verlee, the court

awarded 74.7 hours out of the originally requested 100.8. No. 1:12-CV-45, 2013 WL 6063243, at

*7, *10. The Administrative Record in Verlee was similar in length to the instant matter at 600

pages, and the court found that three of the plaintiff’s four arguments had little merit. Id. at *8-9.

Nonetheless, the work was performed by two attorneys, the plaintiff advanced a constitutional

challenge that he asserted was an issue of first impression for a claim for Social Security disability



                                                  7
benefits, and the number of hours sought included those spent objecting to the magistrate judge’s

report and recommendation. Id. at *7, *8, *9. Further, the total number of hours sought by the

plaintiff, minus the hours spent objecting to the report and recommendation and defending the fee

application, was a mere 59.7—less than half of what is sought in the instant case. Id. at *9. The

court in Verlee awarded those 59.7 hours and reduced the hours sought for objecting to the report

and recommendation from 29.7 to 15, for a total of 74.7 hours. Id. at *10, *10 n.4.

       The Court recognizes that all cases will vary, and that a perfect comparison between the

hours expended on one matter versus another is impossible. Nonetheless, in looking to the parties’

arguments and contrasting the instant matter with other cases, the Court finds that Plaintiff has

simply failed to meet her burden of demonstrating that the requested hours are reasonable. The

Court thus imposes a global reduction of an additional 20 hours, and finds that Plaintiff’s counsel

is entitled to an award for 84.5 hours, for a total fee award of $16,984.50 at an hourly rate of

$201.00. Finally, in the Supplemental Motion, Plaintiff asks for an additional $5,487.30 for

drafting the reply brief on the instant motion to defend the EAJA fee. Plaintiff’s reply brief was

the only opportunity to defend against the Commissioner’s request that the Court significantly

reduce the number of attorney hours requested by Plaintiff. The Commissioner has not filed an

objection to this request. Therefore, the Court grants the request for an additional $5,487.30 for

drafting the reply brief on the instant motion for fees. This brings the total fee award to $22,471.80.

                                          CONCLUSION

       Accordingly, the Court hereby GRANTS with relief different than requested the Motion

of Award of Attorney’s Fees Pursuant to the Equal Access to Justice Act 28 U.S.C. Section 2412

[DE 29] and GRANTS the Supplemental Motion of Award of Attorney Fees Pursuant to the Equal

Access to Justice Act FEES28 U.S.C. Section 2412 [DE 36]. The Court ORDERS that Plaintiff is



                                                  8
awarded attorney fees in the total amount of $22,471.80 pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412. If the Government determines that Plaintiff does not owe a pre-existing

debt subject to offset, the Commissioner shall direct that the award be made payable to Plaintiff’s

attorney pursuant to the EAJA assignment duly signed by Plaintiff and her counsel.

       So ORDERED this 12th day of December, 2019.

                                             s/ Joshua P. Kolar
                                             MAGISTRATE JUDGE JOSHUA P. KOLAR
                                             UNITED STATES DISTRICT COURT




                                                9
